Citation Nr: 1758888	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for major depressive disorder (MDD) with post-traumatic stress disorder (PTSD), prior to February 3, 2016.

2.  Entitlement to an evaluation in excess of 70 percent for MDD with PTSD, from February 3, 2016.


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel







INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1967 to September 1969.  The Veteran's tenure of service includes service during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for depression and assigning an initial disability evaluation of 30 percent, effective as of June 9, 2009.

In December 2015, the Board remanded the case for further development, to include a directive to obtain VA treatment records since February 2016 and re-adjudicate the Veteran's claim.  Subsequently, the Appeals Management Center (AMC) increased the Veteran's evaluation for his service-connected MDD with PTSD to 70 percent, effective as of February 3, 2016.  The Board again remanded the Veteran's claim for further evidentiary development in August 2017.  The AMC subsequently assigned an initial evaluation of 50 percent for MDD with PTSD, effective as of June 9, 2009.  The 70 percent rating as of February 3, 2016, was continued.  While additional treatment records have been associated with the claims file since the last SSOC, the Veteran submitted a waiver of AOJ (Agency of Original Jurisdiction) review of any additional evidence in September 2017.  

As the Veteran has not been awarded the maximum benefit allowable under the assigned rating criteria, both issues remain before the Board for appellate consideration.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Prior to February 3, 2016, the Veteran's service-connected MDD with PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptomatology of such severity as suicidal ideation, near-continuous panic or depression affecting the ability to function independently or an inability to establish and maintain effective relationships.

2.  From February 3, 2016, the Veteran's service connected MDD with PTSD has not been manifested by total occupational and social impairment due to symptomatology of such severity as delusions, hallucinations or disorientation to time or place.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 50 percent disabling for MDD, with PTSD, prior to February 3, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.121, 3.159, 4.1, 4.10, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  The requirements for an evaluation in excess of 70 percent disabling for MDD, with PTSD, from February 3, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.121, 3.159, 4.1, 4.10, 4.130, DC 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Such notice has been provided in this case.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Medical and lay evidence has been obtained and a VA examination has been conducted.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings, generally

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (West 2014).  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2017).  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10 (2017).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the entire medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58  (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92  (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Increased evaluation for major depressive disorder with post-traumatic stress disorder

The Veteran's service-connected MDD with PTSD has been evaluated under Diagnostic Code (DC) 9434 and assigned an initial evaluation of 50 percent disabling effective June 9, 2009, and 70 percent disabling from February 3, 2016 forward.

Pursuant to 38 C.F.R. § 4.130, DC 9434 (2017), a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, (4th Edition 1994), of the American Psychiatric Association (also known as DSM-IV).  38 C.F.R. § 4.130 (2017).  The Board notes that VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, determined that DSM-5 would not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ initially certified the Veteran's appeal to the Board prior to that date.  Hence, DSM-IV is still the governing directive for his appeal.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that 'a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013) (emphasis added). The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Analysis

In this case, the Veteran contends that he is entitled to a higher evaluation throughout the rating period.  The preponderance of the evidence is against his contention.

Post-service VA treatment records reveal that the Veteran has been receiving treatment for chronic sleep impairment and a psychiatric condition since June 2009.  Prior to 2012-2013, the Veteran's symptoms were described as moderate.  In a September 2014 mental health evaluation note, the Veteran's current diagnoses included PTSD, anxiety, and depression.  Other treatment notes referenced the Veteran's complaints of depressive mood, sleep disturbance, anxiety, social isolation, and intrusive thoughts.  Oral prescription medications, including hydroxyzine pamoate, citalopram and benzodiazepines, were prescribed to treat the Veteran's mental health condition and temazepam was prescribed for sleep disturbance.

Review of the claims file shows that the Veteran underwent multiple VA examinations to assess the nature and current severity of his mental health condition.  

In March 2010, the Veteran reported persistent symptoms including sleep disturbance, impaired concentration (sometimes worsened by persistent tinnitus), depressive mood, sadness, irritability, anxiety, lack of energy/motivation/interest and fatigue.  Although he reported recent suicidal thoughts, he denied any present desire to harm himself.  

Post service, the Veteran worked in a shoe factory for 30 years until it closed in 2000.  Thereafter, he drove gas trucks for 10 years and worked as a janitor for a community college until he retired in 2015.  The Veteran stated that his job choices were shaped by his desire to "stay away from people" and general feelings of social anxiety. 

On examination, the Veteran was described as alert, cooperative, and appropriately dressed.  His mood was tense, and at times tearful and depressed.   The Veteran's affect was deemed appropriate, with no homicidal or suicidal ideation or intent.  No impairment of thought processes or communication was noted.  The Veteran denied experiencing delusions or hallucinations and there is no indication that the Veteran suffered from panic attacks.  His Global Assessment of Functioning (GAF) score was 52.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score range of 51-60 indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.  Based upon a review of the evidence and clinical interview, the examiner opined that the Veteran's depressive disorder was secondary to his chronic sleep deprivation and tinnitus (which had become progressively worse).  The examiner also noted that the Veteran's difficulty with concentration and fatigue would likely improve in the absence of his tinnitus.

During the February 2013 examination, the Veteran reported few friendships and noted a gradual loss of interest in socializing.  He stated that generally, he only socializes with family.  Chronic tinnitus was noted as interfering with his ability to understand others and often contributed to his social anxiety.  The Veteran also reported feeling stressed in group settings and difficulty in locations with loud noise.  He admitted, however, that he attended church a couple of times per month and socialized with church members following service.  The Veteran noted a loss of interest in intimacy and stated that his wife often slept in another room due to his nightmares which caused him to thrash in his sleep.  Other reported symptoms included problems with concentration (which he associates with tinnitus), irritability, and occasional verbal outbursts of anger, low self-esteem, sadness, and feelings of discouragement, thoughts of failure, loss of interest in pleasurable activities, anxiety, feelings of guilt, crying, restlessness, indecisiveness, fatigue, and intrusive thoughts. The Veteran denied experiencing panic attacks.

On examination, the examiner noted current symptoms including depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, intrusive thoughts, and difficulty establishing/maintaining effective work and social relationships.  The Veteran's GAF score was 65.  A range of 61-70 indicates some mild symptoms; or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.   Following the clinical interview, the examiner concluded that the Veteran likely suffers from moderate and episodic impairments in social occupational and academic functioning as a result of his current conditions.  The Veteran's self-reporting that his symptoms of anxiety and depressive were aggravated by his worsening tinnitus was also noted.  The examiner opined that the Veteran suffers from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although satisfactory functioning was noted as to normal routine behavior such as self-care and conversation.

Pursuant to an August 2017 Board remand, VA treatment records from February 2016 forward were obtained and associated with the claims file.

A mental health management treatment note, dated May 2017, noted the Veteran's report of efforts to "cope" with his symptoms related to PTSD.  It also referenced his report of occasional nightmares and intrusive thoughts.  The Veteran denied suicidal ideation or homicidal intent.  In an August 2017 treatment note, the Veteran reported sleep improvement only with medication (temazepam) and noted that a prescribed medication, Trazodone, made him "feel like a zombie."  There was no indication that the Veteran suffered from delusions or hallucinations or represented a persistent danger of hurting himself or others.

On review of the record, the Board finds that the severity of the Veteran's disability most closely approximates the criteria for a 50 percent evaluation prior to February 3, 2016, and a 70 percent evaluation, thereafter.  

As previously noted, to establish a basis for 70 percent evaluation prior to February 3, 2016, the evidence must reveal occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence of the record fails to meet the required showing.  In this case, although the medical evidence revealed the Veteran's mild deficiencies in family or other social relationships, he has also been described as alert, cooperative, and able to maintain appropriate behavior with no impairment of thought processes or communication.  There is no evidence of suicidal or homicidal ideation and the record does not reveal any reports of panic attacks.

Similarly, the evidence failed to show that an evaluation in excess of 70 percent disabling was warranted at any point during the appeal period.  Here, there is no evidence that the Veteran suffered from total occupational and social impairment, due to symptoms of such severity as gross impairment in thought processes or communication, persistent delusions or hallucinations, or presenting as a persistent danger of hurting himself or others.  In February 2013, the VA examiner noted that the Veteran likely suffered from moderate and episodic impairments in social occupational and academic functioning.  Thus, the evidence does not reveal occupational and social impairment with reduced reliability and productivity.  

The Board recognizes that the Veteran suffers from ongoing symptoms related to his PTSD and MDD which impact his social and occupational functioning.  It also acknowledges the Veteran's assertion that his symptoms have increased in severity.  During the February 2016 VA contract examination, the Veteran reported current symptoms including depressed mood, anxiety, suspiciousness, infrequent panic attacks, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty in establishing and maintaining effective relationships, and difficulty adapting to stressful situations.  However, on review of the record, the evidence does not reveal that the Veteran's current symptoms meet the requisite level of occupational/social impairment to warrant a higher rating.  A higher evaluation of 100 percent is not warranted for major depressive disorder unless the evidence shows total occupational and social impairment, as due to symptoms including grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), memory loss, and disorientation as to time and place. 

In reaching the above referenced conclusion, the Board has considered the fact that the Veteran was assigned a GAF score of 52 during the March 2010 VA examination and during the February 2013 examination, a GAF score of 65.  GAF Scores of 51-60 indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126 (a).  No GAF score was not reported during the February 2016 VA Examination.

During each of the above referenced VA examinations, the Veteran was described as well-groomed, cooperative, exhibiting good eye contact and appropriate behavior, and fully oriented in all spheres.  No abnormal or unusual thought processes or communication impairments were observed or noted.  While it was concluded that the Veteran is likely to have moderate and episodic impairments in his social, occupational, and academic functioning as due to his psychiatric condition, the examiners opined that his condition resulted in no worse than occupational and social impairment with deficiencies in most areas, including work, family relations, thinking and/or mood.  Therefore, even in the absence of a GAF score from the February 2016 VA contract examination, the available GAF scores fail to indicate that an evaluation in excess of 70 percent was warranted at any time during the appeal period.

The Board acknowledges that the Veteran believes that his current symptoms warrant a higher evaluation.  Review of the record reveals a history of symptoms including social isolation, loss of interest in intimacy, nightmares that result in thrashing while sleeping, problems with concentration (which the Veteran associates with tinnitus), irritability, and occasional verbal outbursts of anger.  Additional symptoms include low self-esteem, sadness, and feelings of discouragement, thoughts of failure, loss of interest in pleasurable activities, anxiety, feelings of guilt, crying, restlessness, indecisiveness, fatigue, and intrusive thoughts.  While the Board is sympathetic to the Veteran's contention that the current severity of his symptoms warrant a higher rating, the evidence of record shows that his symptoms most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as reflected in the currently assigned evaluation of 70 percent disabling.

Accordingly, as the preponderance of the evidence is against the Veteran's claim and reasonable doubt does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  The claim of entitlement to an increased evaluation for service-connected MDD with PTSD, to include an evaluation in excess of 50 percent prior to February 3, 2016, and an evaluation in excess of 70 percent as of February 3, 2016, must be denied.  












	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 50 percent disabling for MDD with PTSD prior to February 3, 2016, is denied.

Entitlement to an evaluation in excess of 70 percent for MDD with PTSD from February 3, 2016, is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


